Citation Nr: 9913385	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure with hypertension.

2.  Entitlement to service connection for non-insulin 
dependent diabetes mellitus.

3.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975.  He also had service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for congestive heart failure with 
hypertension, non-insulin dependent diabetes mellitus, and 
bronchitis.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.

The issue of entitlement to service connection for congestive 
heart failure with hypertension will be addressed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent medical evidence of record which 
establishes a nexus between the currently diagnosed diabetes 
mellitus and the veteran's military service.

3.  There is no competent medical evidence of record which 
establishes a nexus between the currently diagnosed 
bronchitis and the veteran's military service.


CONCLUSIONS OF LAW

1.  The claim for service connection for non-insulin 
dependent diabetes mellitus is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for bronchitis is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has submitted well-grounded claims for entitlement to 
service connection for congestive heart failure with 
hypertension, non-insulin dependent diabetes mellitus, and 
bronchitis.  38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 
38 U.S.C.A. § 5107(a) (West 1991), a person who submits a 
claim for benefits administered by the Secretary has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  A well grounded claim is described as one which is 
plausible, one that is meritorious on its own or capable of 
substantiation.  See Robinette v. Brown, 8 Vet. App. 69, 73-
74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette, 8 Vet. 
App. at 75-76; King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a service connection claim to be well grounded, 
there must be (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence. See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  If the claimant has not presented a well grounded 
claim, then the appeal fails as to that claim, and the Board 
is under no duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet. App. at 81.

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection may also be granted for a 
chronic disease, i.e. diabetes mellitus, which is manifested 
to a degree of 10 percent disabling within one year following 
the veteran's period of active duty.  38 C.F.R. § 3.307, 
3.309 (1998).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  


I. Diabetes Mellitus 

The veteran asserts that currently has non-insulin dependent 
diabetes mellitus which was first manifested during his 
period of active service.  He contends that he experienced 
symptoms associated with diabetes mellitus during his period 
of active service.

The service entrance examination showed that the veteran was 
68 inches tall and weighed 199 pounds.  A urinalysis was 
negative for sugar.  The service medical records show no 
definitive complaint or finding diagnostic of diabetes 
mellitus.  The veteran was treated for urticaria in July 1974 
and a growth on the left side of his neck in February 1975.  
The report of medical examination dated in June 1975, 
completed at the time of the veteran's separation, shows that 
upon clinical evaluation, his endocrine was normal.  A 
urinalysis was negative for sugar.  The report of medical 
history, also dated in June 1975 and completed by the 
veteran, shows that he did not indicate that he then had, or 
ever had, symptoms that would be associated with diabetes 
mellitus.  

Subsequent to separation from service, the veteran received 
treatment from VA and private facilities from 1991 to 1996.  
Diabetes mellitus, Type II. was diagnosed in 1991.

The veteran underwent a VA examination in June 1996.  The 
veteran reported having elevated sugar in the Navy in 1973, 
wherein he was placed on a reduced calorie diet.  He reported 
that medical treatment began in 1975 but that he could not 
recall the type of oral hypoglycemic medicine that was 
started.  He also indicated that both his parents had non-
insulin dependent diabetes mellitus.  He reported 
experiencing generalized weakness, fatigue, and that he felt 
as if he has lead in his feet.  He described dry mouth, 
increased thirst, increased urination, nocturia, and blurred 
vision.  Blood sugars were ordered and were said to run 140 
to 152 on Glucometer.  A diagnosis of non-insulin dependent 
diabetes mellitus was provided.

To summarize, there is no definite medical evidence, which 
shows the presence of diabetes mellitus during the veteran's 
period of active duty.  At the time of the separation 
examination a urinalysis was negative for sugar.  There was 
no clinical indication of diabetes mellitus recorded at that 
time.  The first postservice clinical evidence of diabetes 
mellitus was in 1991, more than fifteen years after service. 

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
establishes a nexus between the currently diagnosed diabetes 
mellitus and his military service.  Therefore, pursuant to 
Caluza, his claim is not well grounded and must be denied.
the claim must be denied.

II. Bronchitis 

The veteran asserts that currently has bronchitis for which 
he is entitled to service connection. 

The service medical records contain no complaint or finding 
indicative of bronchitis.  The report of medical examination 
dated in June 1975, completed at the time of the veteran's 
separation, shows that upon clinical evaluation, his lungs 
and chest were normal.  A chest x-ray was negative. 

Subsequent to separation from service, the veteran received 
intermittent treatment at private and VA medical facilities 
from 1991 to 1996 for various disorders.  He was seen at a 
private facility in October 1991 for cough and upper 
respiratory infection type symptoms with runny nose, mild 
sore throat over the prior three days, but without fever.  
His cough was said to be worse at night and was had been 
sitting up in a chair at night because of his cough.  
Physical examination shows that the ears were clear, but 
there was enlargement of the nasal mucosa of the nose with 
some discharge.  The throat was slightly erythematous, but no 
exudates were seen.  The veteran had a dry cough, but the 
lungs were clear.  The assessment was upper respirator 
infection.  The veteran was prescribed medication and 
discharged.

The veteran underwent a VA in July 1996.  He reported taking 
no medications and using no inhalers.  He indicated that he 
began to have episodes of chronic bronchitis with upper 
respiratory infections about 2 years prior.  He reported 
having multiple episodes since that time.  His last infection 
was said to have occurred in 1995. Physical examination 
revealed lungs to be clear to auscultation and percussion.  
There were no rales, rhonchi or wheezes.  Chest X-rays showed 
no acute changes.  The disease was said to be in remission.  
A diagnosis of status post multiple episodes of acute 
bronchitis was provided.

To summarize, there is no definite medical evidence, which 
shows the presence of bronchitis during the veteran's period 
of active duty.  The first postservice clinical evidence of 
bronchitis was in 1991, more than fifteen years after 
service. 

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
establishes a nexus between the currently diagnosed 
bronchitis and his military service.  Therefore, pursuant to 
Caluza, his claim is not well grounded and must be denied.


The Board finds that the veteran has been informed of the 
requirements for establishing service connection for the 
disabilities previously discussed by the RO through the 
issuance of a statement of the case and other correspondence 
and that no further obligations exist upon VA under 
Robinette, 8 Vet. App. at 80. 

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  Bernard v. Brown, 4 Vet.App. 384 (1993).  The Board 
concludes that the veteran has not been prejudiced by the 
decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.



ORDER

Entitlement to service connection for non-insulin dependent 
diabetes mellitus and bronchitis is denied.


REMAND
	
A review of the veteran's service medical records shows that 
a blood pressure of 130/102 was recorded in July 1974.  The 
recent VA examination revealed a diagnosis of malignant 
hypertension.  In view of these facts, the Board is of the 
opinion that additional development is warranted.

Accordingly, the case in REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms in order 
to obtain copies of all medical records covering 
the period following his release from active duty 
to August 1991.  Such evidence should include any 
medical documents, which may contain blood pressure 
readings, such as employment and insurance physical 
examinations.  The veteran should be informed that 
he has the opportunity to submit additional 
evidence and arguments in support of his claim. 

2. Following completion of the above, a 
VA examination should be conducted by a 
specialist in cardiovascular disorders in 
order to determine the etiology and 
severity of any cardiovascular disorder, 
to include hypertension.  The claims 
folder and a copy of this Remand are to 
be furnished to the examiner in 
conjunction with the examination.  
Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the heart disease, including 
hypertension is related to the veteran's 
period of active duty, to include the 
elevated blood pressure reading recorded 
in July 1974.  All tests deemed necessary 
should be performed.  A complete rational 
for any opinion expressed should be 
included in the examination report.

Thereafter, the case should be reviewed by the RO. If the 
benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	
	

		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 


